Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-7, 9-10, 12- 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ertel (US 20180122088 A1) in view of Bar-Aviv et al. (US20130202177A1). 
Regarding claim 1, Ertel teaches a method for image-processing an image dataset acquired from a patient by a medical imaging apparatus (Fig. 1, para [0038]; “Image data of the patient 1 may be recorded with an imaging device 3, here an X-ray device 4 with a C-arm 5, on which an X-ray emitter 6 and an X-ray detector 7 are arranged opposite one another”), wherein the image dataset comprises image values associated with image points (see page [0010-0011]; “methods are known for establishing an image value in the image space of an overlay image even with high-dimensional image datasets, (e.g., projections, render algorithms, and the like). Image positions in such cases include in particular pixels, if the overlay image is to be two-dimensional; for high-dimensional overlay images, voxels may naturally also be considered as image positions (e.g., picture elements)… it is thus proposed for at least one of the medical image datasets to undertake a modification of the image value when establishing the overlay image as a function of the corresponding image value of at least one other of the medical image datasets”, depicts an acquisition region of the patient containing at least one object to be enhanced (see para [0013]; “For example, there may be provision for the modification image dataset to be selected as a medical image dataset containing a medical instrument and/or functional data” see also para [0039]; “These X-ray images then mostly show as usable image information only the medical instrument 8, which stands out clearly, even at a low dose. Each of these X-ray images now forms a further medical image dataset”) which is represented by image values within an image-value interval (see para [0023]; “there is provision for the dynamic range for the image value of the base image dataset to be divided into intervals and for it to be determined within which interval the image value of the base image dataset lies, wherein a modification action assigned to the interval is carried out from a group including no modification of the image value of the modification image dataset and/or at least one predetermined modification of the image value of the modification image dataset”), which wherein the non-linearly high-pass filtered enhancement dataset is confined to an image portion of the image dataset containing image values lying in the image-value interval (see para [0018-0019]; “there may be provision that, for modification of the image value of the modification image dataset, this is multiplied by a linear or non-linear weighting function of the image value of the base image dataset depending on the image value of the base image dataset at the corresponding image position. The dependence on the image value of the base image dataset at the image position may thus be described, for example, by a linear or a non-linear function, so that thus a weighting of the image value of the modification image with the function value of the function takes place… there may be provision that, for modification of the image value of the modification image dataset, this is multiplied by a linear or non-linear weighting function of the image value of the base image dataset depending on the image value of the base image dataset at the corresponding image position. The dependence on the image value of the base image dataset at the image position may thus be described, for example, by a linear or a non-linear function, so that thus a weighting of the image value of the modification image with the function value of the function takes place” see also para [0043]; “in particular non-linear weighting functions f may be used, for example an exponential function or a filter function, wherein the filter effect is adapted depending on a priori knowledge, which was obtained by evaluation of the base image dataset 16”); generating a result dataset by direct enhancement of the image dataset with the non-linearly high-pass filtered enhancement dataset (see para [0042-0043]; “The establishment of the overlay image is carried out by the control device 10 in a manner that obtains the relevant image information of both image datasets and arranges it for improved recognition within the overlay image….the second medical image dataset, which shows the instrument 8, thus forms a modification image dataset 18 to be modified. Before the image values of the base image dataset 16 and of the modification image dataset 18 are combined in act 19 by addition or subtraction for the individual image positions…. naturally other, in particular non-linear weighting functions f may be used, for example an exponential function or a filter function, wherein the filter effect is adapted depending on a priori knowledge, which was obtained by evaluation of the base image dataset 16” see also para [0011]; “The modification serves to improve the visibility of the image information of the modification image dataset in the overlay image, meaning that the image value of the modification image dataset is modified to enhance the contrast between the image information of the modification image dataset and of the base image dataset”), wherein the non- linearly high-pass filtered enhancement dataset is added to the image dataset (see para [0009]; “there is provision at least for a part of the overlay image, for an image value of the overlay image at an image position to be established by addition or subtraction of an image value of at least one base image dataset of the medical image datasets at the image position and a modified image value of at least one modification image dataset of the medical image datasets at the image position dependent on the image value of the base image dataset at the image position” Examiner interpret the modified image dataset that to be the enhancement dataset which are added to the base image dataset), and wherein the non-linearly high-pass filtered enhancement dataset is weighted by a weighting value (see para [0015]; “Thus, there is a weighting of the modification image dataset I.sub.overlay(x,y) as a function of the base image dataset I.sub.base(x,y) locally. This involves a specific signal weighting for each individual image position, here of each individual pixel (x,y)”) comprising a value that is greater than zero (see para [0023-0024]; “In such cases, if a weighting function is used, the threshold value analysis or interval analysis used here may also be integrated into the execution of this weighting function….In particular, if a linear weighting function and/or a weighting function that produces zero zero for an image value of the base image dataset is used, it is advantageous for there only to be a modification of the image value of the modification image dataset if a threshold value is exceeded by an image value of the base image dataset”). Additionally, Ertel discloses amplify the image value of the modification image dataset using non-linearly low-pass filter but doesn’t specifically disclose high-pass filter and also does not teach as further claimed. However, 
Bar-Aviv et al. teach wherein the method comprises: determining a non-linearly high-pass filtered enhancement dataset from the image dataset (see para [0002]; “a method and system for processing medical images to produce images with reduced noise and other desirable characteristics, more particularly, but not exclusively, to a method of processing CT images that takes into account non-uniform distribution of noise in the image, and/or uses nonlinear filters to retain fine detail” see also page [0153]; “First, a band-pass decomposition is performed on each slice of the high resolution raw CT image” band-pass decomposition technique implies both high-pass and low-pass filter”), the weighting value defining a magnitude of the non-linearly high-pass filtered enhancement dataset (see para [0071]; “The specified magnitude and distribution of noise is achieved by adding noise to the image, with a spatial envelope that will achieve the desired magnitude and distribution of noise. Optionally, the noise is added by averaging the original image with the denoised image, using a spatially varying weighting parameter” see also para [0108]; “This choice of weighting stems from the following heuristic observation. Two image patches which are similar up to the magnitude of statistical noise in the image will receive a large weight, indicating their similarity. On the contrary, two patches which bear dissimilarities beyond the difference expected from the noise in the image will receive low weights”); and outputting the result dataset (see para [0082]; “Optionally, an output device 508 such as a display monitor displays the denoised image”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings as taught by Bar-Aviv et al. in order to control the image processing and comparing patches in the denoising procedure (see para [0082]).
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Ertel in the combination further teach wherein the medical imaging apparatus is an X - ray apparatus (see para [0017]; “X-ray devices with a C-arm are used as imaging devices there, for example, wherein an imaging device of this type may also be used to record the medical image datasets”).
Regarding claim 3, the rejection of claim 1 is incorporated herein.
Ertel in the combination further teach wherein the at least one object comprises a medical device (see page [0038]; “The minimally-invasive intervention itself is carried out with at least one medical instrument 8, for example, a guide wire and/or a catheter).
Regarding claim 5, the rejection of claim 1 is incorporated herein.
Ertel in the combination further teach wherein the determining of the non-linearly high-pass filtered enhancement dataset comprises: determining an interim dataset by applying a non-linear low-pass filter to image points (see para [0021]; “wherein there is lowpass filtering by the filter in particular outside blood vessels. For example, computed tomography image datasets of a blood vessel system established by digital subtraction angiography are mostly characterized by exhibiting only little noise for the image information, in particular, no relevant noise in the region of brightly displayed blood vessels. It may thus be expedient to apply a lowpass filter outside blood vessels in order to compensate for unwanted noise amplification effects and the like”), determining the non-linearly high-pass filtered enhancement dataset by subtracting the interim dataset from the image dataset pixel by pixel (see para [0042]; “Before the image values of the base image dataset 16 and of the modification image dataset 18 are combined in act 19 by addition or subtraction for the individual image positions, here pixels of the overlay image, the image values of the combination image dataset 18 are modified in act 20 depending on the image values of the base image dataset 16 at the image position currently considered, wherein the dependency on the image values of the base image dataset 16 is illustrated by the arrow 21”).  
Bar-Aviv et al. in the combination further teach satisfying a selection condition that evaluates image values (see para [0154]; “The selected value is optionally the one with the highest absolute value amongst all n.sub.s pyramids, unless this value is higher than a certain threshold, for example 10 HU, in which case the average across all n.sub.s pyramids is taken. Finally, the thicker CT slice is formed by reconstructing the formed pyramid structure. All of the thicker slices together form the lower resolution image, with the nonlinear procedure tending to preserve fine detail in directions along each slice, perpendicular to the slice direction” wherein the selection condition selects an image point when an image value of the image point lies within the image-value interval (see para [0124]; “Alternatively, the search pixels comprise only a subset of pixels in the image, for example only pixels within a search window around pixel i, or only some pixels selected randomly or at regular intervals within the search window, and/or only pixels with a grey value sufficiently close to that of pixel i”).
Regarding claim 6, the rejection of claim 5 is incorporated herein.
Bar-Aviv et al. in the combination further teach wherein, for the low-pass filtering, image points lying within a filter mask being used around an image point under consideration are rated according to a difference between an image value of the image points lying within the filter mask and the image value of the image point under consideration (see para [0181]; “The masks used are actually filters, in this case the filter is a discretization of a 1D rectangular window function of length of 3 1/2 pixels (slices), centered at pixels 1 1/6, 4 1/2, 7 etc. That is, 1 1/6+3 1/2z, where z .di-elect cons.Z.sup.+” see also para [0072]; “The noise level is found, for example, at a given voxel, by looking at a large window around that voxel. Within the large window, only voxels within a certain range of grey values are considered. The range optionally depends on the tissue being imaged, for example only voxels in a middle range for that tissue are considered. For each of those voxels, a local measure of variation in grey values, for example a standard deviation, is found within a small window”), wherein more widely divergent image values result in a lower weighting, and wherein the low-pass filtering is performed based on the rating (see para [0070]; “The noise level is found, for example, at a given voxel, by looking at a large window around that voxel. Within the large window, only voxels within a certain range of grey values are considered. The range optionally depends on the tissue being imaged, for example only voxels in a middle range for that tissue are considered. For each of those voxels, a local measure of variation in grey values, for example a standard deviation, is found within a small window”), a bilateral filter is used as the low-pass filter (see para [0106]; “Optionally, C is filtered using a bilateral filter such as those described by C” see also para [0117]; “Another prior art noise reduction method, the bilateral filter, which is a nonlinear filter, tries to avoid this problem by averaging the grey value I.sub.i of a pixel i with the grey values I.sub.j primarily of other pixels j that resemble it in grey value”), a weighted median filter is used as the low-pass filter, or a combination thereof (see para [0132]; “For example, the similarity in the feature values is used to calculate an abstract distance measure d(F.sub.1, F.sub.2), as described above, each search pixel j is assigned a weight W.sub.j based on its distance measure from pixel i, and the estimated true grey value of pixel i is found from a weighted average of the grey values of the search pixels j, with weights W.sub.j. The average can be a mean, a median, a mode, a mean with outliers removed, or any other type of average”).  
Regarding claim 7, the rejection of claim 6 is incorporated herein. 
Ertel in the combination further teach wherein the image-value interval is selected such that anatomical structures, medical aids, or a combination thereof in the acquisition region that do not correspond to the object are not selected for filtering (see para [0012]; “the signal adaptation, (e.g., the modification of the image value of the modification image dataset), relates to a base image dataset of which the image values are not currently to be modified. A manipulation of image sources, which may lead to a misinterpretation, is intended to be prevented in this way. In this context, an expedient embodiment makes provision for the at least one base image dataset to be selected as a medical image dataset having anatomical features, which are to be recognizable unchanged in the overlay image”).
Regarding claim 9, the rejection of claim 6 is incorporated herein.
Bar-Aviv et al. in the combination further teach wherein the weighting value is a coefficient selected in a range of 1 to 20 (see para [0178]; “For simplicity, the weights are shown in FIG. 7A before normalization - in practice, the weights are always normalized such that their sum equals 1. in the present example, each slice of the original image is multiplied by 1/4”).
Regarding claim 10, the rejection analysis of claim 7 is equally applicable here.
Regarding claim 12, the rejection analysis of claim 9 is equally applicable here.
Regarding claim 13, the rejection of claim 1 is incorporated herein.
 	Bar-Aviv et al. in the combination further teach wherein the image dataset is three- dimensional and exists in a form of sectional images or slice images (see para [0152]; “when applied to a three-dimensional image that comprises slices arranged in a slice direction, the procedure results in an image that has reduced resolution in the slice direction, but the resolution is not reduced in directions along each slice, for example in the plane of a planar slice, perpendicular to the slice direction”), wherein an associated result image of the result dataset is determined successively for all the sectional images or slice images (see also para [0153]; “First, a band-pass decomposition is performed on each slice of the high resolution raw CT image. For example, the slice is transformed into a Laplacian pyramid. Laplacian pyramids are described, for example, by P. J. Burt and E. H. Adelson, cited above. Then, for each set of ns consecutive slices, for example each set of 4 slices, a single pyramid structure, corresponding to a single thicker slice, is optionally created in the following manner. For at least some levels of the pyramid, a nonlinear procedure is used to combine the ns slices to form that level of the pyramid for the thicker slice, although this need not be done for all levels of the pyramid”).  
Regarding claim 16, the rejection of claim 1 is fully incorporated herein. See also para [0082]; “The image is reconstructed from raw data acquired by an imaging device 502 from a patient 504, using a controller 506, for example a computer, or dedicated circuitry associated with the imaging device. The controller may also perform any or all of the denoising procedures described below” of Bar-Aviv et al.).
Regarding claim 17, the rejection of claim 1 is fully incorporated herein. (See also para [0050]; “As software, selected tasks according to embodiments of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system. In an exemplary embodiment of the invention, one or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions. Optionally, the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data. Optionally, a network connection is provided as well” of Bar-Aviv et al.)
Regarding claim 18, the rejection of claim 1 is incorporated herein.
Bar-Aviv et al. in the combination further teach wherein image points around an image point under consideration within the image portion are rated according to a difference between the respective image values of the image points and the image value of the image point under consideration, (see para [0137]; “For comparison, FIG. 6C shows a low noise image 404, obtained using a normal x-ray dose for this kind of image. Noise reduced image 402 has considerably less noise than original image 400, and more detail can be seen, particularly in the brain where there is relatively low contrast between different tissues. Image 402 appears to be closer in quality to low noise image 404, than to image 400” see also para [0208]; “For comparison, FIG. 6C shows a low noise image 404, obtained using a normal x-ray dose for this kind of image. Noise reduced image 402 has considerably less noise than original image 400, and more detail can be seen, particularly in the brain where there is relatively low contrast between different tissues. Image 402 appears to be closer in quality to low noise image 404, than to image 400”) and wherein a non-linear filtering is performed based on the ratings in the determining of the enhancement dataset (see para [0089]; “A final reduction in resolution is optionally performed using a non-linear resolution reduction procedure”).   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ertel in view of Bar-Aviv et al. as applied to claims above and further in view of Iijima (US 20160029992 A1).
Regarding claim 4, the rejection of claim 3 is incorporated herein. The combination of Ertel and Bar-Aviv et al. as a whole does not teach as further claimed, but
Iijima in the combination further teach wherein the medical device is a stent (see para [0059]; “the marker coordinate detection unit 26a detects coordinate points of stent markers attached to a stent or a coordinate point of one point depending on the stent markers (for example, the midpoint there between) in the new image”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings as taught by Lijima in order to search a region with the highest resemblance from the candidate regions of the stent marker (see para [0059]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ertel in view of Bar-Aviv et al. as applied to claims above and further in view of Meyer et al. NPL (“Frequency split metal artifact reduction (FSMAR) in computed tomography”). 
Regarding claim 8, the rejection of claim 7 is incorporated herein. The combination of Ertel and Bar-Aviv et al. as a whole does not teach as further claimed, but
Meyer teach wherein the medical aids comprise coils in an aneurysm (see page 1905, left column; “The second example is a patient after coiling of an intracranial aneurysm”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings as taught by Meyer in order to remove the blurring by introducing slight streaks close to the coil (see page 1905, left column).
Regarding claim 11, the rejection analysis of claim 8 is equally applicable here.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ertel in view of Bar-Aviv et al. as applied to claims above and further in view of Ostermeier et al. (US 8942789 B2).
Regarding claim 14, the rejection of claim 13 are incorporated herein. The combination of Ertel and Bar-Aviv et al. as a whole does not teach as further claimed, but 
Ostermeier et al teaches wherein the result dataset is displayed in a volume- rendered manner, as a thin-slab maximum intensity projection, as a multiplane reconstruction, or a combination thereof (see col. 1, line 55-57; “FIGS. 3A, B show the "usual" way to visualize aortic angiographies, the MPR (Multi-Planar Reformation) mode--respectively a volume rendering VRT shown in FIG. 3B”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings as taught by Ostermeier et al in order to provide a clear view on the organ by straightening the aorta (see Col.1, line 55-57).
Regarding claim 15, the rejection analysis of claim 14 is equally applicable here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668